DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
 	This application is a continuation of U.S. Patent Application Serial No. 16/876,985, filed May 18, 2020, that has issued as U.S. Patent No. 10,877,726, on December 29, 2020; which is a continuation of U.S. Patent Application Serial No. 15/912,137, filed March 5, 2018, that has issued as U.S. Patent No. 10,656,902, on May 12, 2020.

Interview and Terminal Disclaimer
	On September 9, 2021 the Examiner spoke with Benjamin Urban, Registration No. 71,591, to discuss the claimed invention.  The Examiner believed that the pending claims were similar to at least the issued patent application 16/876,985; US Patent 10,877,726.  The Examiner believed that a terminal declaimer over US Patent 10,877,726 would advance the pending application towards a notice of allowance.  Mr. Urban agreed, and promptly filed an electronic terminal disclaimer later that same day.
	After a final clearance search, including, the related applications, and the information disclosure statement, with its included references of the instant application, and pursuant to the Terminal Disclaimer of September 9, 2021: claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.